15DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent Application Pub. No. 2009/0040231) (previously cited) in view of Ara et al. (U.S. Pat. No. 9486161) (previously cited) and Shusterman (U.S. Pub. No. 2013/0231947).
Regarding claim 1, Sano discloses:
An analysis system that analyzes a state of a person (Paragraph 0103 discloses wherein the system determines the user’s psychological state), the analysis system comprising: a terminal configured to be worn on the person's body (Paragraph 0052 and 0091 disclose wherein the sensor unit and the detection apparatus can be worn by the user), the terminal including: an acceleration sensor that measures the acceleration of motion of the person's body (paragraph 0056 discloses wherein the sensor unit can include an acceleration sensor); a storage unit that stores time-series data and a threshold of the acceleration (paragraph 0048 discloses wherein the device contains a storage unit and paragraph 0077 discloses wherein the storage portion stores the sensor data, bio and kinetic information, along with time and date data that corresponds with the detected sensor data and paragraphs 0105 and 0108 disclose wherein the data obtained from the acceleration sensor is compared to a threshold); and a processing unit that: i) determines whether each value contained in the time series data is in a first state in which the value is equal to or greater than the threshold or in a second state in which the value is less than the threshold (Paragraphs 0105-0109 disclose wherein the system assigns an avatar based on a determined a psychological state and wherein one avatar or psychological state is determined if the determined value is above a threshold and a different avatar or psychological state if below a threshold), ii) determines a duration which is a period of time during which the first state continues  (Paragraphs 0105-0109 disclose wherein the system determines the period of time in which a signal is in a corresponding range), and iii) quantifies a brain state of the person on the basis of the duration (Paragraph 0105 discloses wherein the determined psychological state is based on the duration or amount of time a signal is in the appropriate range or threshold or duration through which it changes); the plurality of regions includes a first region having a first range within which the duration falls and a second region having a second range within which the duration falls, and the upper limit of the second range is larger than the upper limit of the first range (Paragraphs 0105-0109 disclose wherein the system assigns an avatar based on a determined a psychological state and wherein one avatar or psychological state is determined if the determined value is above a threshold (second range) and a different avatar or psychological state if below a threshold (first range) and wherein the upper limit of the second range would be larger than the upper limit of the first range).
Yet Sano does not disclose:
wherein the processing unit quantifies the brain state on the basis of the occurrence frequencies of the duration included in a plurality of regions each of which has a predefined range within which the duration falls; the brain state is quantified by calculating the sum of a first term that includes a first occurrence frequency that is the occurrence frequency of the duration included within the first region and a second term that includes a second occurrence 
However, in the same field of human condition analysis systems, Ara discloses:
wherein the processing unit quantifies the brain state on the basis of the occurrence frequencies of the duration included in a plurality of regions each of which has a predefined range within which the duration falls (Column 25, lines 26-67 and Column 26, lines 1-16 disclose wherein the estimated subjective stress value (brain state) is processed based on the appearance frequency of feature values over set durations in predefined regions or range and wherein the system calculates each of the feature values for the distribution of the duration for each of the durations); the brain state is quantified by calculating the sum of a first term that includes a first occurrence frequency that is the occurrence frequency of the duration included within the first region and a second term that includes a second occurrence frequency that is the occurrence frequency of the duration included within the second region (Column 2, lines 38-51 and column 16, lines 11-40 disclose wherein the system creates a histogram by recording and storing the occurrence frequency of a particular action as being represented by a defined range and column 25, lines 41-50 disclose wherein the system does a histogram calculation to generate the features A to D for the distribution of the duration, such that the features A to D represent the occurrence frequency of certain conditions or activities, and wherein the features are used to determine stress estimation (brain state) and Figure 20, Column 20, lines 65-67 and Column 21, lines 1-28 disclose wherein the estimated value or ESTi of the subjective stress (brain state) of a user is determined by the equation ESTi = j*Ai+k*B+L*Ci+M*Di such that the estimated stress value is determined based on the calculated sum of the features A to D which represent occurrence frequencies of the duration in specified regions); a calculated brain index is transmitted to and stored in a sensor net server  (Column 4, lines 43-54 discloses wherein an indexed stress value (brain index) is calculated and abstract and column 3, lines 4-27, column 4, lines 34-39, and column 9, lines 21-27 disclose wherein the system contains a server in connection with sensors or sensor nodes (sensor net server) and wherein the server receives and stores the stress values), and in the sensor net server, an index about a brain state is calculated by a program that uses coefficients (column 4, lines 43-60, column 20, lines 51-67 and column 21, lines 1-10 disclose wherein the system determines the stress value based on determined weight coefficients in the calculation process SEST03 and figure 23 shows wherein the process SEST03 occurs in the server).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sano to incorporate wherein the processing unit quantifies the brain state on the basis of the occurrence frequencies of the duration included in a plurality of regions each of which has a predefined range within which the duration falls; the brain state is quantified by calculating the sum of a first term that includes a first occurrence frequency that is the occurrence frequency of the duration included within the first region and a second term that includes a second occurrence frequency that is the occurrence frequency of the duration included within the second region, as taught by Ara, in order to better determine the overall condition or state of the user based on the sum or cumulative analysis of multiple parameters or feature states determined over an extended period and multiple durations of analysis so as to have a more comprehensive analysis or estimate of the user’s brain state.
Yet the combination does not disclose:

However, in the same field of systems for analyzing signals related to mental or psychological status or activity, Shusterman discloses: 
wherein the coefficients of the server is the same coefficients as a program used in a terminal (paragraphs 0012, 0014, 0016, and 0147 disclose wherein the server processes and compresses waveforms and parameters/characteristics which include coefficients of the respective waveform data and paragraph 0025 discloses wherein a program of the mobile device (terminal; see paragraph 0081) receives the pre-processed waveforms and parameters from the server for analysis such that the coefficients used for the data of the server are the same coefficients used by a separate device such as a mobile phone or terminal for separate individual analysis). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the coefficients of the server is the same coefficients as a program used in a terminal, as taught by Shusterman, in order to allow the system to separately process data on two different systems so as to allow the user to simultaneously receive different modes of information relating to their physiological condition.
Regarding claim 5, Sano in view of Ara and Shusterman discloses the analysis system of claim 1, yet Sano does not disclose:
wherein the brain state is quantified by calculating a sum of first and second terms, one of which has a negative coefficient and the other of which has a positive coefficient.
However, in the same field of human condition analysis systems, Ara discloses:
Column 20, lines 36-67 and Column 21, lines 1-10 disclose wherein the equation for calculating subjective stress is ESTi=J*Ai+K*Bi+L*Ci+M*Di and Figure 17, Column 18, lines 27-67 and column 19, lines 1-16 disclose wherein the feature C is equal to -.069 and the feature D is equal to .99994). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the brain state is quantified by calculating the sum of two terms, one of which has a negative coefficient and the other of which has a positive coefficient, as taught by Ara, in order to account for features within the negative frequency range which could be indicative of negative feature values in relation to positive features or states. 
Regarding claim 6, Sano in view of Ara and Shusterman discloses the analysis system of claim 1, yet Sano does not disclose:
wherein the terminal includes a display unit that displays the duration, and the occurrence frequencies of the duration included in a certain region which has a predefined range within which the duration falls, or the value of the quantified brain state.
However, in the same field of human condition analysis systems, Ara discloses:
wherein the terminal includes a display unit that displays the duration, and the occurrence frequencies of the duration included in a certain region which has a predefined range within which the duration falls, or the value of the quantified brain state (Column 2, lines 1-16 disclose wherein the device displays the calculated data to the user). 

Regarding claim 7, Sano in view of Ara and Shusterman discloses the analysis system of claim 6. Sano further discloses:
wherein the region includes a first region having a first range within which the duration falls and a second region having a second range within which the duration falls (Paragraphs 0105-0109 disclose wherein the system assigns an avatar based on a determined a psychological state and wherein one avatar or psychological state is determined if the determined value is above a threshold (second range) and a different avatar or psychological state if below a threshold (first range)).
Yet Sano does not disclose:
the processing unit quantifies the brain state by calculating the sum of a first term including a first occurrence frequency that is the occurrence frequency of the duration falling within the first region and a second term including a second occurrence frequency that is the occurrence frequency of the duration falling within the second region, and the display unit displays the first occurrence frequency and the second occurrence frequency.
However, in the same field of human condition analysis systems, Ara discloses:
the processing unit quantifies the brain state by calculating the sum of a first term including a first occurrence frequency that is the occurrence frequency of the duration falling Column 20, lines 36-67 and Column 21, lines 1-10 disclose wherein the stress values are broken into features based on the assigned region for the corresponding appearance frequencies in which they fall (column 19, lines 49-67 and column 20, lines 1-15) and wherein the subjective stress is determined by summing the assigned feature values), and the display unit displays the first occurrence frequency and the second occurrence frequency (Column 2, lines 1-16 disclose wherein the device displays the calculated data to the user).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the processing unit quantifies the brain state by calculating the sum of a first term including a first occurrence frequency that is the occurrence frequency of the duration falling within the first region and a second term including a second occurrence frequency that is the occurrence frequency of the duration falling within the second region, as taught by Ara, in order to better determine the overall condition or state based on the sum or cumulative analysis of multiple parameters or states so as to have a more comprehensive analysis of the user’s brain state and be able to effectively relay or display that result to the user.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Ara and Shusterman, as applied to claim 1, and further in view of Iwamoto, Kiyotaka et al. (JP 201110746A) (English abstract) (previously cited).
Regarding claim 9, Sano in view of Ara and Shusterman discloses the analysis system of claim 1. Sano further discloses:
Paragraphs 0015, 0048, and 0058 disclose wherein the system includes a position detecting unit such as a GPS for location the position of the user); and an application server (server apparatus 70).
Yet Sano does not disclose: 
an external instrument that changes the sensor information; and analyzes the correlation between the quantified brain state and the sensor information, and causes the external instrument to change the sensor information based on the result of the correlation analysis so that the value of the brain state is increased.
However, in the same field of psychological analyzing devices, Iwamoto discloses
an external instrument that changes the sensor information; and analyzes the correlation between the quantified brain state and the sensor information, and causes the external instrument to change the sensor information based on the result of the correlation analysis so that the value of the brain state is increased (Abstract discloses wherein the system analyzes and stores psychophysiological information of a user and also analyzes and stores environmental or external data and changes the environmental setting or conditions based on a correlation analysis between the psychophysiological information and the environmental target information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an external instrument that changes the sensor information; and analyzes the correlation between the quantified brain state and the sensor information, and causes the external instrument to change the sensor information based on the result of the correlation analysis so that the value of the brain . 
Response to Amendment
Applicant amended claim 1 in the response filed 12/30/2020. 
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/30/2020. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791